Title: To John Adams from Josiah Quincy Guild, 12 September 1812
From: Guild, Josiah Quincy
To: Adams, John


To his Excellency John Adams, Esqr
Sir
Newton, Septr, 12th 1812.

Some few months since, you were kind enough, at the intercession of my mother, to give me a letter of introduction to his honor William Gray from which, I fondly anticipated receiving some employment but I presume owing to the unsettle state of the country, Mr. Gray engaged in no mercantile speculations, by which circumstance, I lost the benefit which would otherwise have arizen from your kindness, you then asked me, why I did not petition for some birth either in the army or navy, which has led me to reflect more fully upon the probability of any succeeding in such an application. I scarcely know how to make the request, after having already been so troublesome to you, but the hope of establishing myself in some eligible situation induces me, should you think from the slight knowledge you have of me, I am not unfit for the office, to wish your assistance in an endeavour to procure the birth of purser in the Navy, Should you not feel inclined to comply with my request I still shall never forget my present obligation, and should I through your interference now succeed, my gratitude would be equalled only by your goodness. I am Sir most respectfully. / Your obt. Srt,
Josiah Quincy Guild